DETAILED ACTION
	This non-final office action is in response to Applicant’s supplementary amendment filed March 19, 2020.  Applicant’s March 19th amendment canceled claims 1-19 and added new claims 20-35.  Currently Claims 20-35 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Passenger Aircraft Seat Configuration across Multiple Passenger Aircraft to Reduce Fuel Consumption

Claim Objections
Claim 25Is objected to because of the following informalities:  claim 25 appears to recite notes related to the claim and not actual claim limitations – specifically “("Please explain further.  This is unclear)”.  Appropriate correction is required.





2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claim 20, the claim recites “wherein the scheduling system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the configuring, by a system, equipment features (e.g. position of rows of seats, seating environment, seating display devices – Specification Paragraph 124 or branding materials, magazines, accessories – Specification Paragraph 126) of the second passenger aircraft taking into account the passenger data as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
equipment features’ of a second aircraft are configured based on passenger data from a first passenger aircraft however this paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm for determining what the aircraft equipment features (e.g. row positions) should be for any aircraft much alone determining equipment features for a second aircraft based on passenger data from first aircraft much alone configuring a second aircrafts ‘equipment features’ based on a first aircrafts passenger data as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0048] To enable capacity optimization, the equipment features Mm of the m second passenger aircraft are preferably configured depending on the equipment features Mn of the n first passenger aircraft. In this way, passengers will find essentially the same equipment features Mm in the m second passenger aircraft as they would have found in the n first passenger aircraft.
Similarly Specification Paragraphs 58 and 69 discuss at a very high level of generality that aircrafts can be configured differently to improve efficiency and/or meet customer requirements.  This paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
While Specification Paragraph 60 discloses that actuators can be used to control/configure 2nd aircraft, this paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm, method, technique, approach or the like for determining what the equipment features/configuration (seat/row distances, magazines, seat displays, etc.) need to be on the second aircraft much alone configuring equipment features of a second passenger aircraft taking into account the passenger data of a first aircraft as claimed. 

Specification Paragraph 81 discloses that a ‘control’ use can be used to configure aircraft equipment features however this paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
Specification Paragraph 120 does disclose that a second aircraft will be configured taking into account passenger data available at short notice but fails to disclose how to determine what the aircrafts configuration will actually be.  This paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
Specification 124 (below, emphasis added) discloses that the control unit of the second aircraft receives a control signal and stores passenger data which the control unit then uses to determine various equipment features including position of rows of seats, seating environment and display devices – while this is clearly an intended result of the invention this paragraph fails to provide any detailed discussion on how to actually determining what the various configured equipment figures should be.  For example if the first flight had 50 passengers what position should the rows of seats be in the second aircraft?  What about the display devices or seating environment?  This paragraph, like the rest of Applicant’s disclosure merely recites an intended result without any discussion as to how the actual result is implemented or achieved.
[0124] The second passenger aircraft 40 has a second control unit 42, which receives the first control signal 22 from the first control unit 20, and a fifth memory 47.  In the fifth memory 47 the first control unit 20 (see Figure 2) stores passenger data P or at least part of the passenger data P. uses the first control signal 22 and/or the passenger data P to determine various equipment features Mm of the second passenger aircraft 40, in particular the position of the rows of seats 50, the seats 52 and their seating environments and the display devices 45, 46. The second passenger aircraft 40 are configured on the basis of the determined equipment features Mm.
	Similarly Specification Paragraph 126 discloses displaying logos of airlines whose bookings have been assigned to the second aircraft and/or flight attendants configuring seats and the seating environment (magazines, accessories, branding articles, etc.) while this maybe considered ‘configuring equipment features’ of the second aircraft this paragraphs fails to disclose HOW the system or flight attendants determine what accessories, magazines, logos or the like to configure the seats to display much alone doing so based on passenger data from another (first) aircraft as claimed.  This paragraph fails to disclose a specific algorithm, method, technique, approach or the like for configuring equipment features of a second passenger aircraft taking into account the passenger data as claimed.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine what equipment features to ‘configure’, HOW to determine seat row positions, how to determine seating environments, how to determine seating displays much alone automatically configuring equipment features of the second passenger aircraft taking into account the passenger data).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “system configures equipment features Mm of the second passenger aircraft taking into account the passenger data P” as claimed.

Regarding dependent claims 28-31, Claims 28-31 are similarly rejected under 35 U.S.C. 112(a) as failing to show possession of the invention as claimed as these claims, similar to claim 20 discussed above, recite “system configures equipment features Mm of the m second passenger aircraft taking into account the passenger data P” (Claims 28, 29); “system configures equipment features Mm of the m second passenger aircraft taking into account the passenger data P at least part of the passenger data P is retrieved…, a first control signal…and transmitted to the second aircraft” (Claim 30); “wherein the equipment features Mm of the second passenger aircraft are configured in dependence on the equipment features of the first aircraft” (Claim 31).

Regarding claim 33, the claim recites “wherein rows of seats of the m second passenger aircraft are changed in terms of their position in dependence on booking information B of seats of the respective rows” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the changing seating row positions in an aircraft based on bookings data claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 62 is the only paragraph in Applicant’s discloses that mentions, albeit briefly, that the position of rows (of seats) on a passenger plane can be changed depending on the book information wherein the change may be effected by a servomotor.  This paragraph fails to disclose a specific algorithm, method, technique, approach, flow-chart of the like for actually determining what the row positions should be changed to based on booking data (e.g. what instructions are sent to the servomotor instructing it to moved which specific rows to which specific positions based on booking data?).  The paragraph merely recites an intended result without any discussion how the result is actually achieved.
Specification 124 (above, emphasis added) discloses that the control unit of the second aircraft receives a control signal and stores passenger data which the control unit then uses to determine various equipment features including position of rows of seats, seating environment and display devices – while this is clearly an intended result of the invention this paragraph fails to provide any detailed discussion on how to actually determining how the position of seating rows in an aircraft should be changed based on booking data.  For example if the flight had 50 passengers booked what position 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein rows of seats of the m second passenger aircraft are changed in terms of their position in dependence on booking information B of seats of the respective rows” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to what rows to move, by how much to move the rows, etc. all based on the bookings data).

Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein rows of seats of the m second passenger aircraft are changed in terms of their position in dependence on booking information B of seats of the respective rows” as claimed.

Regarding claim 35, the claim recites “wherein delivery contents Ln of the n flights are determined from the passenger data and delivery contents Lm are delivered to the m second passenger aircraft ….depending on the delivery contents Ln of the n flights” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the steps of determining delivery contents Ln from passenger data or delivery contents Lm to the m second aircraft based on the delivery contents Ln of the n flights claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraphs 76 and 77 disclose delivering delivery contents LM to a second aircraft, however the paragraphs like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, 
Specification Paragraph 115 discloses generating and transmitting a control signal related to delivery contents to aircraft however the paragraph fails to disclose a specific algorithm, method, mechanism or steps for determining delivery contents Ln from passenger data or delivery contents Lm to the m second aircraft based on the delivery contents Ln of the n flights (e.g. what is actually contained in the control signal, what delivery contents are actually moved/transferred/delivered) as claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein delivery contents Ln of the n flights are determined from the passenger data and delivery contents Lm are delivered to the m second passenger aircraft ….depending on the delivery contents Ln of the n flights” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein delivery contents Ln of the n flights are determined from the passenger data and delivery contents Lm are delivered to the m second passenger aircraft ….depending on the delivery contents Ln of the n flights” as claimed.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623